Swift, J.
Parties and privies to judgments or decrees, can never impeach them collaterally : They can question them only in due course of law, by writ of error, petition for new trial, or application in chancery. Strangers fo judgments or decress, can never question them directly ; but are permitted, when prejudiced by them, to shew that they were obtained by fraud or collusion. A decree void on the face of it, has no effect on parties or strangers.
The decrc*- in this case, is valid on the face of it. It irn-
*530ports the existence oí' Howard at ilu; time of passing it: an>. of course, such must have been the case, when the executici was levied. ■ ^ ... c
There is im pretence that the decree war obtained b\ fraud or collusion : Of course, it was incompetent for Cobb li. prove an extraneous fact repugnant to the decree, for the purpose of rendering it void.
Brainard and Inoersoll, Js., concurred in this opinion
New trial not advised.